      Case 1:20-cv-05891-GBD-SLC Document 17 Filed 12/07/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOHN K. REED,

                              Petitioner,

       -v-
                                                        CIVIL ACTION NO.: 20 Civ. 5891 (GBD) (SLC)
RMBS REO HOLDINGS, LLC,
                                                                          ORDER
                              Respondent.


SARAH L. CAVE, United States Magistrate Judge.

       On July 23, 2020, pro se Petitioner John K. Reed filed a petition (the “Petition”) seeking to

confirm an arbitration award (the “Arbitration Award”). (ECF No. 1). On August 5, 2020, the

Honorable Judge George B. Daniels issued an Order of Service directing Reed to serve

Respondent RMBS REO Holdings, LLC within 90 days of the issuance of the summons, and warned

that noncompliance could lead to the dismissal of claims against Respondent for failure to

prosecute. (ECF No. 5).

       That same day, Judge Daniels referred this action to the undersigned for general pretrial

matters and dispositive motions. (ECF No. 6). On October 7, 2020, the Court granted Reed an

extension until December 21, 2020 to serve Respondent. (ECF No. 14).

       Before Respondent answered or otherwise responded to the Petition, Reed filed a

“Request for Payment of Compounding Interest and Recovery of Costs and Expenses Regarding

Default Judgment Pertaining to Arbitration Award” (the “Request”) (ECF No. 9). In the Request,

Reed appears to be seeking to recover the expenses he incurred leading up to the filing of this

action, as well as the full amount of the Arbitration Award as described in his Petition and

annualized compounding interest. (ECF No. 9 at 2–5). Respondent has now moved to dismiss
       Case 1:20-cv-05891-GBD-SLC Document 17 Filed 12/07/20 Page 2 of 3




the Petition with prejudice and to vacate the Arbitration Award as invalid on its face (the “Motion

to Dismiss”). (ECF No. 16).

         Courts “must construe pro se pleadings broadly, and interpret them ‘to raise the strongest

arguments that they suggest.’” Cruz v. Gomez, 202 F.3d 593, 597 (2d Cir. 2000) (vacating

dismissal of pro se plaintiff’s complaint as the district court erred by affording no opportunity to

amend the complaint to cure its deficiencies) (quoting Graham v. Henderson, 89 F.3d 75, 79 (2d

Cir. 1996)). Construing Reed’s Request liberally, it appears to be seeking the same relief as the

Petition, that is, to enforce the Arbitration Award, and to supplement the amount of damages he

is claiming. (See ECF No. 9). As noted, however, Respondent is challenging the validity of the

Arbitration Award on its face in the Motion to Dismiss, to which Reed is entitled to respond 1 and

on which the Court will rule in due course. Any putative amendment of the Petition or analysis

of Reed’s claimed damages at this time is therefore premature.

         Accordingly, the Court DENIES Reed’s Request WITHOUT PREJUDICE, pending a ruling on

the Motion to Dismiss. The Clerk of Court is respectfully directed to close ECF No. 9 and to mail

a copy of this Order to Mr. Reed at the address below.


Dated:          New York, New York
                December 7, 2020

                                                          SO ORDERED



                                                          _________________________
                                                          SARAH L. CAVE
                                                          United States Magistrate Judge

1
 The Court notes that in accordance with Section 3(A) of the Court’s Individual Practices in Civil Cases and
Local Civil Rule 6.1(b), the deadline for Reed to respond to the Motion to Dismiss is Wednesday,
December 9, 2020.

                                                     2
      Case 1:20-cv-05891-GBD-SLC Document 17 Filed 12/07/20 Page 3 of 3




Mail to:    John K. Reed
            1611 Olive Street
            Santa Barbara, CA 93101




                                      3
